DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 12/21/2021 is acknowledged.  Claims 2, 16-20, 23-27 have been canceled.  Claims 1, 4, 15, 21, and 22 have been amended.  Claims 28-32 have been added.   Claims 1, 3-15, 21-22, 28-32 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly the rejections of the prior Office action are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  The closest prior art has already been made of record.  The examiner agrees that the cited prior art does not teach the combination of components or combination of method steps recited in the claims 1, 3-15, 21-22, 28-32.   Accordingly, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637